Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION	
	This is a NOA in responses to paper filed 11/19/2021, in light of telephone interview on 01/06/2022; the examiner's amendment was authorized by attorney of record Alicia Wright. It is noted, the current patent application was originally filed 08/07/2019. It is noted Claim(s) 1-20 are pending. Claim(s) 1, 13 and 19 are independent claim(s). 
	The Examiner is invited to contract the undersigned for any reason related to the advancement of this case. It is noted, the Applicant's Attorney agrees to the following: Independent Claims 1, 6, 11-13 and 17-20 have been amended to further verified Applicant’s claims invention and clerical clarifications...[See the Original Specs Para(s) 44-45.... the segmentation portal 135 receives an indication of a polygon representing a subject region on the map. The indication could be two or more lines connected at a vertex that are drawn by user inputs performed by the operator. The segmentation portal 135 receives these lines as input data and, if needed, implicitly connects open ends of such lines to create a polygon.... determines a polygon corresponding to a region of the geographic area, where the polygon is determined from a graphical input representing lines at locations on the map on which the detected instances are overlaid...]. In addition, Claim(s) 2-5, 7-10 and 14-16 were original. 



	Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

EXAMINER’S AMENDMENT
The application has been amended as follows: 
 In the Claims:
	 1.	(Currently Amended) A method in which one or more processing devices perform operations comprising:
providing a graphical interface depicting a map of a geographic area and having controls for defining polygons indicating geographical regions for delivery of customized content;
updating the graphical interface to display, as a layer on the map, detected instances of a subject activity performed by user devices;

receiving graphical input representing two or more lines connected at a vertex on the map on which the detected instances are overlaid, wherein the graphical input is drawn by a user via the graphical interface;
interpreting the graphical input as a polygon describing a polygonal geographic region of the geographic area;
storing the polygon in association with segmentation criteria related to the subject activity;
determining that the segmentation criteria are met based on a detected instance of the subject activity performed by a user device falling within the polygonal geographic region, wherein the detected instance is detected during a real-time interval; and
generating and transmitting, during the real-time interval, a notification to a content provider indicating that the detected instance within the polygonal geographic region has occurred, wherein transmitting the notification causes the content provider to deliver customized content to the user device that performed the detected instance of the subject activity.
2.	(Original) The method of claim 1, the operations further comprising:
receiving, from a client device, an indication of the subject activity;
detecting the detected instances of the subject activity based on the indication; and
aggregating the detected instances to generate a geospatial dataset comprising the detected instances.

generating a heatmap to illustrate how the detected instances relate to locations represented by the map; and
updating the graphical interface to display the heatmap.
4.	(Original) The method of claim 3, the operations further comprising:
storing a second polygon corresponding to a second region of the geographic area,
wherein generating the heatmap comprises:
shading the polygon in a first color based on a first quantity of the detected instances associated with locations within the polygon; and
shading the second polygon in a second color based on a second quantity of the detected instances associated with locations within the second polygon.
5.	(Original) The method of claim 3, wherein the heatmap comprises a first marker in a first location on the map, the first marker representing a first detected instance and a second detected instance both occurring proximate the first location and both being instances of the subject activity, the operations further comprising:
updating the graphical interface to magnify the map; and

6.	(Currently Amended) The method of claim 1, the operations further comprising:
storing a second polygon corresponding to a second region of the geographic area;
detecting, during a second real-time interval, a second instance of the subject activity performed by a second user device;
determining a second location of the second instance of the subject activity performed by the second user device;
determining that the second location does not fall within the 
determining that the second location falls within the second polygon; and
transmitting, during the second real-time interval, a second notification to the content provider indicating that the second instance has occurred, wherein transmitting the notification causes the content provider to deliver customized content to the second user device.
7.	(Original) The method of claim 1, the operations further comprising receiving, from a client device, a definition of the subject activity.
8.	(Original) The method of claim 1, wherein the subject activity is user traffic to a website.

10.	(Original) The method of claim 9, wherein the subject activity is defined based on at least on of frequency and recency.
11.	(Currently Amended) The method of claim 1, the operations further comprising:
detecting the detected instance; and
determining a location of the detected instance of the subject activity performed by the user device.
12.	(Currently Amended) The method of claim 1, the operations further comprising:
receiving, from a client device, a selection of a geospatial dataset;
requesting the geospatial dataset from a third-party server, responsive to the selection of the geospatial dataset;
updating the graphical interface to display, as a second layer on the map, a representation of the geospatial dataset; and
determining and storing a second polygon corresponding to a second region of the geographic area, wherein the second polygon is determined from a second graphical input received via the graphical interface and represents an additional two or more lines at locations on the map on which the representation of the geospatial dataset is overlaid.

providing a graphical interface depicting a map of a geographic area and having controls for defining polygons indicating geographical regions for delivery of customized content;
updating the graphical interface to display, as a layer on the map, detected instances of a subject activity performed by user devices;

receiving graphical input representing two or more lines connected at a vertex on the map on which the detected instances are overlaid, wherein the graphical input is drawn by a user via the graphical interface;
interpreting the graphical input as a polygon describing a polygonal geographic region of the geographic area;
storing the polygon in association with segmentation criteria related to the subject activity;
determining that the segmentation criteria are met based on a detected instance of the subject activity performed by a user device falling within al geographic region, wherein the detected instance is detected during a real-time interval; and
generating and transmitting, during the real-time interval, a notification to a content provider indicating that the detected instance within the polygonal geographic region has occurred, wherein transmitting the notification causes the content provider to deliver customized content to the user device that performed the detected instance of the subject activity.
14.	(Original) The non-transitory computer-readable medium of claim 13, wherein updating the graphical interface to display the detected instances of the subject activity comprises:
generating a heatmap to illustrate how the detected instances relate to locations represented by the map; and
updating the graphical interface to display the heatmap.
15.	(Original) The non-transitory computer-readable medium of claim 14, the operations further comprising:
storing a second polygon corresponding to a second region of the geographic area,
wherein generating the heatmap comprises:
shading the polygon in a first color based on a first quantity of the detected instances associated with locations within the polygon; and

16.	(Original) The non-transitory computer-readable medium of claim 14, wherein the heatmap comprises a first marker in a first location on the map, the first marker representing a first detected instance and a second detected instance both occurring proximate the first location and both being instances of the subject activity, the operations further comprising:
updating the graphical interface to magnify the map; and
updating the graphical interface to replace the first marker on the map with a second marker representing the first detected instance and a third marker representing the second detected instance, based on magnification of the map.
17.	(Currently Amended) The non-transitory computer-readable medium of claim 13, the operations further comprising:
storing a second polygon corresponding to a second region of the geographic area;
detecting, during a second real-time interval, a second instance of the subject activity performed by a second user device;
determining a second location of the second instance of the subject activity performed by the second user device;
determining that the second location does not fall within the 

transmitting, during the second real-time interval, a second notification to the content provider indicating that the second instance has occurred, wherein transmitting the notification causes the content provider to deliver customized content to the second user device.
18.	(Currently Amended) The non-transitory computer-readable medium of claim 13, the operations further comprising:
receiving, from a client device, a selection of a geospatial dataset;
requesting the geospatial dataset from a third-party server, responsive to the selection of the geospatial dataset;
updating the graphical interface to display, as a second layer on the map, a representation of the geospatial dataset; and
determining and storing a second polygon corresponding to a second region of the geographic area, wherein the second polygon is determined from a second graphical input received via the graphical interface and represents an additional two or more lines at locations on the map on which the representation of the geospatial dataset is overlaid.

displaying a graphical interface depicting a map of a geographic area and having controls for defining polygons indicating geographical regions for delivery of customized content;
updating the graphical interface to display, as a layer on the map, detected instances of a subject activity performed by user devices;
receiving graphical input representing two or more lines connected at a vertex on the map on which the detected instances are overlaid, wherein the two or more lines are drawn by a user and represent a polygon corresponding to a region of the geographic area;
transmitting the polygon to a segmentation server for storage, wherein the segmentation server detects an instance of a subject activity performed by a user device at a location within the polygon during a real-time interval; and
delivering, during the real-time interval, customized content to the user device that performed the detected instance of the subject activity at the location within the polygon.
20.	(Currently Amended) The method of claim 19, the operations further comprising:
receiving a selection of a geospatial dataset;
updating the graphical interface to display, as a second layer on the map, a representation of the geospatial dataset; and

transmitting the second polygon to [[a]] the segmentation server for storage, wherein the segmentation server detects a second instance of the subject activity performed by a second user device at a second location within the second polygon during a second real-time interval; and
delivering, during the second real-time interval, customized content to the second user device that performed the second instance of the subject activity at the second location within the second polygon.

            Examiner Comments
Claims 1-20 are allowed: 









                                              Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUOC A TRAN/Primary Examiner, Art Unit 2177